Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:  A) the drawings filed, especially figures 5, 8 and 11 are blurry to the extent that the reference numbers cannot be read.   B) figure 7 includes a reference number 247, however this reference number does not have an associated line pointing to a portion of the figure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 247a as discussed in the specification on page 24 does not appear in the drawings as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to under 37 C.F.R. 1.75(a) as nor particularly and distinctly defining the invention because of the following informalities:  Claim 11 refers to the elements “the speaker room”, “the diaphragm” and “the speaker” which were not previously defined. It appears that claim 8 should depend from claim 8 to have support for each of the noted elements.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2005-244834 A).
Re claim 1:  Ito teaches a voice input apparatus (figure 4) comprising:
a panel (2) in which a voice input hole (27) is formed;
a circuit board (mounting board (4) having electrical connections) which is disposed below the panel and has a voice passing hole (see hole depicted in figure 4 in which sound S passes) formed in a position corresponding to the voice input hole;
a first sealer (28) having a cylindrical shape which is disposed between the panel and the circuit board, an upper end of which is in contact with a bottom surface of the panel while surrounding the voice input hole, and a lower end of which is in contact with an upper surface of the circuit board while surrounding the voice passing hole;
a microphone (20) which is disposed below the circuit board and has a sound receiving hole (such as (18) provided in a position corresponding to the sound passing hole; and
a second sealer (22) in which an accommodation space having an opening in an upper surface thereof is formed (see figure 4), and the microphone is disposed in the .
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed voice input apparatus including in combination the features of claim 1 that additionally includes in structural relationships a speaker room, speaker, partition and third sealer as set forth in claim 2 is neither taught by nor an obvious variation of the art of record. The limitations of claims 3-10 depend upon those features of claim 2.  The limitations of claim 11 (which needs the features of claims 8/6/4/2 to have proper and adequate claimed features) would also depend upon those features of claim 2. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An et al. Kim and Chen teach a similar related arrangements as that being claimed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/ALS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/17/22